Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	After reviewing claims filed on 09/08/2020 and updating searches, examiner found allowable subject matter in the independent claims. However, the instant application had a few minor 112(b) issues in the independent claims. Proposed amendment was discussed. See interview summary 02/15/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Paul J. Esatto (Reg. No. 30749), Attorney of Record, on 02/15/2022.

The application has been amended as follows:

	1. (Currently Amended)  A design method of a control system including a feedback controller that calculates a control input u to a controlled object, the feedback controller following a transfer function C(ρ), the control system being configured to control the controlled 
	acquiring time-series data of a set of a sample um of the control input u and a sample ym of the control output y;
	calculating, based on the time-series data, a value ρ* of a parameter ρ that minimizes a value of an evaluation function J(ρ,θ,um,ym) in a state where a parameter θ in the evaluation function J(ρ,θ,um,ym) is set to an initial value θini corresponding to a target response yr, the evaluation function J(ρ,θ,um,ym) including a target response transfer function Td(θ) and the transfer function C(ρ) as elements, the target response transfer function Td(θ) defining a target response yr=Td(θini)r that is a target value of the control output y relative to the desired value r, the evaluation function J(ρ,θ,um,ym) being for evaluating an error between the target response yr and the control output y from the sample um and the sample ym;
	calculating, based on the time-series data, a value θ* of a parameter θ that minimizes the value of the evaluation function J(ρ,θ,um,ym) in a state where the parameter ρ in the evaluation function J(ρ,θ,um,ym) is set to the value ρ*; and
	designing the control system based on the initial value θini and the calculated value θ* and ρ*, the control system including a feedforward controller and the [[a]] feedback controller, the feedforward controller being configured to receive input of the desired value r and to calculate a value r*=G(θini,θ*)r following a transfer function G(θini,θ*), the feedback controller being configured to calculate a control input u=C(ρ*)(r*-y) following a transfer function C(ρ=ρ*) based on a deviation r*-y between the value r* and the control output y, the value r* being calculated by the feedforward controller, 
	the transfer function G(θini,θ*) being a transfer function Td(θini)/Td(θ*).

	4. (Currently Amended)  A control method in a control system including a feedback controller that calculates a control input u to a controlled object, the feedback controller following a transfer function C(ρ), the control system being configured to control the controlled object by calculating the control input u based on a desired value r and on a control output y from the controlled object, the control method comprising:
	acquiring time-series data of a set of a sample um of the control input u and a sample ym of the control output y;
	calculating, based on the time-series data, a value ρ* of a parameter ρ that minimizes a value of an evaluation function J(ρ,θ,um,ym) in a state where a parameter θ in the evaluation function J(ρ,θ,um,ym) is set to an initial value θini corresponding to a target response yr, the evaluation function J(ρ,θ,um,ym) including a target response transfer function Td(θ) and the transfer function C(ρ) as elements, the target response transfer function Td(θ) defining a target response yr=Td(θini)r that is a target value of the control output y relative to the desired value r, the evaluation function J(ρ,θ,um,ym) being for evaluating an error between the target response yr and the control output y from the sample um and the sample ym;
	calculating, based on the time-series data, a value θ* of a parameter θ that minimizes the value of the evaluation function J(ρ,θ,um,ym) in a state where the parameter ρ in the evaluation function J(ρ,θ,um,ym) is set to the value ρ*;
	designing the control system based on the initial value θini and the calculated value θ* and ρ*, the control system including a feedforward controller and [[a]] the feedback controller, the feedforward controller being configured to receive input of the desired value r and to calculate a value r*=G(θini,θ*)r following a transfer function G(θini,θ*), the feedback 
	controlling the controlled object based on the designed control system.

	12. (Currently Amended)  A non-transitory computer-readable storage medium storing a set of program instructions for a computer to execute processing of designing a control system including a feedback controller that calculates a control input u to a controlled object, the feedback controller following a transfer function C(ρ), the control system being configured to control the controlled object by calculating the control input u based on a desired value r and on a control output y from the controlled object, the set of program instructions, when executed by the computer, causing the computer to perform:
	acquiring time-series data of a set of a sample um of the control input u and a sample ym of the control output y;
	calculating, based on the time-series data, a value ρ* of a parameter ρ that minimizes a value of an evaluation function J(ρ,θ,um,ym) in a state where a parameter θ in the evaluation function J(ρ,θ,um,ym) is set to an initial value θini corresponding to a target response yr, the evaluation function J(ρ,θ,um,ym) including a target response transfer function Td(θ) and the transfer function C(ρ) as elements, the target response transfer function Td(θ) defining a target response yr=Td(θini)r that is a target value of the control output y relative to the desired value r, the evaluation function J(ρ,θ,um,ym) being for evaluating an error between the target response yr and the control output y from the sample um and the sample ym;

	designing the control system based on the initial value θini and the calculated value θ* and ρ*, the control system including a feedforward controller and [[a]] the feedback controller, the feedforward controller being configured to receive input of the desired value r and to calculate a value r*=G(θini,θ*)r following a transfer function G(θini,θ*), the feedback controller being configured to calculate a control input u=C(ρ*)(r*-y) following a transfer function C(ρ=ρ*) based on a deviation r*-y between the value r* and the control output y, the value r* being calculated by the feedforward controller, 
	the transfer function G(θini,θ*) being a transfer function Td(θini)/Td(θ*).

	14. (Currently Amended)  A control apparatus comprising:
	a motor;
	a driven object configured to be driven by the motor;
	a motor controller including a feedback controller that calculates a control input u to the motor, the feedback controller following a transfer function C(ρ), the motor controller being configured to control the motor and the driven object by calculating the control input u based on a desired value r and on a control output y from the driven object; and
	a main controller configured to:
		acquire time-series data of a set of a sample um of the control input u and a sample ym of the control output y;
control output y from the sample um and the sample ym;
		calculate, based on the time-series data, a value θ* of a parameter θ that minimizes the value of the evaluation function J(ρ,θ,um,ym) in a state where the parameter ρ in the evaluation function J(ρ,θ,um,ym) is set to the value ρ*;
		design the motor controller based on the initial value θini and the calculated value θ* and ρ*, the motor controller further including [[a]] the feedforward controller, the feedforward controller being configured to receive input of the desired value r and to calculate a value r*=G(θini,θ*)r following a transfer function G(θini,θ*), the feedback controller being configured to calculate a control input u=C(ρ*)(r*-y) following a transfer function C(ρ=ρ*) based on a deviation r*-y between the value r* and the control output y, the value r* being calculated by the feedforward controller, the transfer function G(θini,θ*) being a transfer function Td(θini)/Td(θ*); and
		control the motor and the driven object based on the designed motor controller.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Takada et al (NPL: Data-driven tuning of nonlinear internal model controllers for pneumatic artificial muscles, 2014) teaches a new controller parameter tuning and identifying a mathematical model for systems with hysteresis by expanding FRIT (Fictitious Reference Iterative Tuning) to SISO hysteresis systems with LTI output dynamics on page 15-16.
Basheer et al (NPL: A novel technique to arrest unbalanced magnetic pull due to conical motion in three phase induction motor using feedforward control, 2017) teaches a control technique that combines the versatility of FE analysis with classical PID control techniques along with feedforward control.
Yan et al (NPL: Theory and pplication of a combined feedback-feedfoward control and disturbance  observer in linear motor drive wire-EDM machines, 2008) teaches a combined two-degree-of-freedom controller and disturbance observer design for a direct drive motion control system actuated by permanent-magnet linear synchronous motors (PMLSM). A feedback controller based on pole-placement design method is proposed to achieve desired tracking performance as well as stabilize the closed-loop system. A newly designed feedforward controller is proposed to reduce tracking errors based on an inverse model of the direct drive system. A digital disturbance observer is implemented to be included in the proposed feedback–feedforward control structure to compensate for nonlinear friction, cogging effects, and external load disturbance. 
Higuchi et al (US 2007/0250186 A1) teaches precis control method by incorporating feedforward processing network.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 4, 12 and 14: 
“design the motor controller based on the initial value θini and the calculated value θ* and ρ*, the motor controller further including the feedforward controller, the feedforward controller being configured to receive input of the desired value r and to calculate a value r*=G(θini,θ*)r following a transfer function G(θini,θ*), the feedback controller being configured to calculate a control input u=C(ρ*)(r*-y) following a transfer function C(ρ=ρ*) based on a deviation r*-y between the value r* and the control output y, the value r* being calculated by the feedforward controller, the transfer function G(θini,θ*) being a transfer function Td(θini)/Td(θ*);”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148